UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 12,2008 Home Federal Bancorp, Inc. of Louisiana (Exact name of registrant as specified in its charter) Federal 000-51117 86-1127166 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (318) 222-1145 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Not applicable. (e)On November 12, 2008, certain amendments to each of the following plans were approved by the Board of Directors of Home Federal Bancorp, Inc. of Louisiana (the "Company"): · Amended and Restated 2005 Stock Option Plan; and · Amended and Restated 2005 Recognition and Retention Plan and Trust Agreement. The purpose of the amendments was to make changes necessary to ensure that such plans comply with the final regulations issued under Section 409A of the Internal Revenue Code of 1986, as amended. The foregoing description is qualified in its entirety by reference to the plans, copies of which are attached as Exhibits 10.1 and 10.2 to this Current Report on Form 8-K and incorporated herein by reference. (f) Not applicable. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits The following exhibits are included herewith. Exhibit No. Description 10.1 Amended and Restated 2005 Stock Option Plan 10.2 Amended and Restated 2005 Recognition and Retention Plan and Trust Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOME FEDERAL BANCORP, INC. OF LOUISIANA Date: November 12, 2008 By: /s/Daniel R. Herndon Daniel R. Herndon President and chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description 10.1 Amended and Restated 2005 Stock Option Plan 10.2 Amended and Restated 2005 Recognition and Retention Plan and Trust Agreement 4
